DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application 15/337,848 which is a continuation of application 13/209,997, which claims priority from provisional applications 61/373,606 and 61/373,783 both of which have filing dates of August 13, 2010. 
	However, the provisional applications and parent applications fail to provide support for Claims 13-22 or 27-32 as they do not contain support for a “metallic structure” of Claims 13-22 or a “porous metallic structure” of Claims 29-32 or a “metal foam” of Claim 27. The provisional applications fail to provide support for the “sintered structure” of Claim 28.  
	Therefore, Claims 13-22, 27, and 29-32 are assigned the priority date of the present invention of June 26, 2018.  Claim 28 is assigned a priority date of application 13/229,997 of August 15, 2011.  Claims 23-26 are assigned the priority date of the provisional applications of August 13, 2010.   

Status of the Claims
	Claims 13-15 and 19-32 are pending.
	Claims 1-12 and 16-18 are cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, and 19-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurosaka (JP 2001087292) in view of Hunter et al (US 2003/0028254, hereinafter “Hunter”). 
Regarding Claims 13, 23, and 26, Kurosaka discloses a monolithic tibial component having a tibial tray (Figure 1, 3) having a superior side (side that is adjacent component 2) and an planar inferior side (side from which support member projects), a support member (elements 4 and 5 taken together) contiguous with the tibial tray (Figure 1), the support member comprising a stem portion (4) extending inferiorly from the planar inferior side and an arm (5) extending posteriorly and outwardly from the stem portion where the arm includes an inner portion (portion that is in a more medial-lateral plane) and an outer portion (portion that is in a more superior-inferior plane), where the inner portion extends outward from the stem portion and is offset from the planar inferior side of the tibial tray (offset by opening 6), and where 
Kurosaka discloses the invention substantially as claimed, but does not disclose a metallic porous structure positioned in the region and having a lower density relative to the support member.
Hunter teaches an implant prosthesis with a metallic porous structure that is placed on the surface of an implant for the purpose of accommodating tissue ingrowth on the prosthesis body (see [0042]).  Hunter further teaches that the implant can be made of metal ([0042]) which would disclose the metallic structure/coating with a lower density than the support member, as the coating would be porous and the implant would not be porous.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tibial component of Kurosaka to include a beaded coating as taught by Hunter in the art of prosthetic devices in order to accommodate tissue ingrowth and to construct the implant out of metal in order to provide a strong implant that would be stable after implantation.
Regarding Claim 15, Kurosaka further discloses that the stem portion has a proximal end and a distal end (Figure 1), where the proximal end is connected to the inferior side of the tibial tray, and wherein the inner portion of the arm extends from the stem portion at a location intermediate the proximal end and the distal end (Figure 1).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tibial component of Kurosaka to include a metallic support member as taught by Hunter in the art of prosthetic devices in order to provide a strong implant that would be stable after implantation.
Regarding Claims 20 and 24, Hunter further teaches that it is old and well known in the knee prosthesis art to include an irregular surface in the form of a beaded coating on the tibial component in order to accommodate tissue ingrowth on the prosthesis body (see paragraphs 25 and 45). Hunter discloses the use of a beaded coating on the “outer surface of the prosthesis body” (paragraph 25) which would include the planar surface of the inferior side of the tibial tray as well as the arms and stem of the support structure which define the openings (in which case the openings would be defined by a porous structure) and the coating would then be continuous with the inferior side of the tibial tray.
In view of the teaching of Hunter, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tibial component of Kurosaka to include a beaded coating to the planar surface of the inferior side of the tibial tray that would accommodate tissue ingrowth and, thereby, stabilize the prosthesis after implantation.
Regarding Claim 21, Kurosaka further discloses that the outer portion of the arm is curved and connects the inner portion of the arm with the planar inferior surface of the tibial tray (Figure 1).

Regarding Claim 25, Hunter further teaches that the stem, arm and porous structure are formed of the same metal of which the porous structure is formed ([0042] discloses that the stem and neck of Hunter would be metallic, therefore as applied above with Kurosaka the support would be the same metal as the porous structure as the stem and arm component of Kurosaka are analogous to the stem of Hunter).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tibial component of Kurosaka to include a metallic support member as taught by Hunter in the art of prosthetic devices in order to provide a strong implant that would be stable after implantation.
Regarding Claims 27 and 28, Kurosaka in view of Hunter does not explicitly disclose the claimed method of the tibial component formed of a metal foam or comprising a sintered structure.  However, these claims amount to a product by process.  Whether a product is patentable depends on whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product .  
Claims 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurosaka in view of Hunter in further view of Seo et al. (US 2008/0119941 A1, hereinafter “Seo”). 
Regarding Claim 29, Kurosaka discloses a monolithic tibial component having a tibial tray (Figure 1, 3) having a superior side (side that is adjacent component 2) and an inferior side (side from which support member projects), and a support member (elements 4 and 5 taken together) connected to the inferior side of the tibial tray. 
Kurosaka discloses the invention substantially as claimed, but does not disclose a metallic porous structure mounted to the tibial tray and support member with a first portion of the metallic porous structure defining a tissue ingrowth surface on the inferior side of the tibial tray (inferior surface of the tibial tray) and a second portion of the porous structure fills at least one opening (6).
Hunter teaches an implant prosthesis with a metallic porous structure that is placed on the surface of an implant for the purpose of accommodating tissue ingrowth on the prosthesis body (see [0042]).  
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tibial component of Kurosaka to include a beaded coating in order to accommodate tissue ingrowth and to construct the implant out of metal in order to provide a strong implant that would be stable after implantation.
Kurosaka in view of Hunter discloses the invention substantially as claimed as described above, but fails to disclose a corrugated wing-like and two-sided vane shape.  
In the same art of tibial implants, Seo teaches an implant with a corrugated wing-like two-sided vane shape (Figure 1, A).  

Regarding Claim 30, Kurosaka in view of Hunter in further view of Seo discloses the tibial component of Claim 29 and Seo further discloses the two arms extending from the stem portion angled relative to one another (as the term “angled” is broad and includes every angle, the first and second arms are inherently angled to each other)).
It would have been obvious to one at the time the invention was made to modify the device of Kurosaka in view of Hunter with the two arms of Seo in order to provide a secure purchase for the support member in the central portion of the tibia upon implantation that is balanced and approximates the shaping of the tibia.  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurosaka in view of Hunter in further view of SANCHETI (US 2008/0288080 A1).
Regarding Claim 14, Kurosaka in view of Hunter discloses the invention of Claim 13 as described above, but fails to disclose the stem portion is angled relative to the planar inferior side of the tibial tray in an anterior-posterior direction.
In the same art of tibial implants, SANCHETI teaches a stem portion of a tibial implant with an anterior-posterior angulation relative to the inferior side of the tibial tray (Figures 18A and 18B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stem of Kurosaka with an anterior-posterior angulation as .
Response to Arguments
The amended specification submitted on October 9, 2020 and the amendments to the claims are sufficient to overcome the specification objections.  Amendments to the claims are sufficient to overcome the claim objections. 
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that one of ordinary skill in the art would not modify the device, and specifically the openings of Kurosaka with the metallic porous surface taught by Hunter, the examiner respectfully disagrees.  The desired use of the openings of Kurosaka to enable a surgeon to see through the implant would not pertain after conclusion of the surgery, when the objective of the surgery would be for implant to provide a secure attachment for the implant into the bone, at which point a porous surface (as taught by Hunter) would be advantageous at any surface contact area between the implant and the patient’s bone surface in order to provide for increased bony ingrowth. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d the motivation to combine would be to improve bony ingrowth upon implantation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTINE L NELSON/Examiner, Art Unit 3774 


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774